The amended complaint alleges that defendant wrongfully paid six checks drawn by Howard Happier, president and treasurer of plaintiff, to his own order, against plaintiff’s deposit account with defendant, which checks had not been countersigned by plaintiff’s vice-president as required by a resolution of its board of directors filed with defendant. Judgment entered on the verdict of a jury in favor of defendant, after trial at Trial Term, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.